ARMSTRONG, J.
Claimant seeks reconsideration of our decision in Reed v. Labor Force of Oregon, 155 Or App 595, 964 P2d 298 (1998), in which we held that claimant was not entitled to temporary disability payments for the period between November 1, 1995, and March 12, 1996. Claimant contends that the proper disposition of the case would have been to “remand [it] so that the insurer can undertake to fulfill its legal obligation to verify and document temporary disability authorization.”
Before the Board, claimant argued only that insurer should be required to pay temporary time-loss benefits as a penalty for failing to follow the applicable administrative rules. It was not until the matter was before us that claimant raised the possibility of remand for the purpose of requiring the insurer to verify claimant’s disability. Because claimant did not seek from the Board the relief that he now seeks from us, we will not grant the requested relief.
Reconsideration allowed; original opinion adhered to.